Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1 and 6, as amended, are currently pending and have been considered below. Claims 2-5, and 7-8, as previously filed, are currently pending and have been considered below. Claim 2 remains cancelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. (USP 9,288,270; hereinafter Penilla).
Regarding Claim 1:
Penilla discloses an in-vehicle environment setting system, comprising a server configured to: 
receive, from a first vehicle, first setting information regarding a setting for an in-vehicle environment of the first vehicle (Penilla, Column 28 Line 49 – Column 29 Line 7, Penilla action sets taken at a vehicle, i.e. receiving a first setting, which include setting a temperature of the vehicle, i.e. an in-vehicle environment setting, and see Column 31, lines 15-55, disclosing the inputs to the vehicle and learning that takes place), first usage style information indicating a usage style of the first vehicle by the user (Penilla, Column 13, Lines 29-65, Penilla discloses profile information includes role information for each user, with the role information (usage style information) describing how the user is expected to use the vehicle), and first environment information regarding an outdoor environment of the first vehicle in a manner associated with an identity of a user who boards the first vehicle (Penilla, Column 29, Lines 9-20, Penilla discloses that the sensor data is included in data received from the vehicle, which includes an actual sensed temperature, i.e. environment information regarding an outdoor environment of the first vehicle, and see Column 30, lines 15-25, disclosing more explicitly that the outside temperature can be sensed by a vehicle sensor, and also see, Column 31, lines 50-55, disclosing an external temperature measurement and an internal setting of the car temperature); 
learn a preference of the user related to the setting for the in- vehicle environment based on the first setting information and the first environment information, the first usage style information (Penilla, Figs. 16C and 16D, Column 31 Lines 24 – Column 32 Lines 5, Penilla discloses the reasoning and assumption models based on inputs from the user, such as a temperature setting, based on outside temperature measurements and role information), wherein the preference of the user related to the setting for the in-vehicle environment includes a preference related to transient setting changes which the setting for the in-vehicle environment undergoes until it is stabilized (Penilla, Fig. 16C, Column 27, Lines 27-42, Penilla discloses preference of the user includes a temperature range which the vehicle is prepared to during an expected use of the vehicle by the user, and the in-vehicle temperature is adjusted to remain in this preferred range (transient setting change)); 
receive, from a second vehicle, second usage style information indicating a usage style of the second vehicle by the user (Penilla, Column 13, Lines 29-43, Penilla discloses each vehicle the user logs in to, and the login is recognized, the system applies all settings, privileges, and roles of the user to the newly logged in to vehicle), a recommended setting for the in-vehicle environment for the usage style of the second vehicle is unknown (Penilla, Fig. 16D, Column 31, Lines 58-66, Penilla discloses new recommended settings for the newly logged in vehicle are created based on user preferences and a set of assumptions);
generate first recommended setting information regarding the recommended setting for the in-vehicle environment for the usage style of the second vehicle preferred by the user based on a learning result of the preference and difference between the first usage style information and the second usage style information (Penilla, Column 33 Lines 22-54, Penilla discloses recommending settings based on the user preferences and outdoor environment during the use of the vehicle, with the vehicle use (difference of usage style) is considered when settings and restrictions of the vehicle are applied and recommended, see Column 32 line 56 – Column 33 Line 64); and
transmit the first recommended setting information to a second vehicle which is different from the first vehicle (Penilla, Column 9, Lines 48-59, Penilla discloses user profile settings are transferred to a second vehicle through cloud services).  
Regarding Claim 4:
Penilla discloses the in-vehicle environment setting system according to claim 1.
Penilla further discloses receive second environment information regarding an outdoor environment of the second vehicle from the second vehicle (Penilla, Column 29, Lines 9-20, Penilla discloses that the sensor data is included in data received from the vehicle, which includes an actual sensed temperature, i.e. environment information regarding an outdoor environment of the vehicle, and see Column 30, lines 15-25, disclosing more explicitly that the outside temperature can be sensed by a vehicle sensor, and also see, Column 31, lines 50-55, disclosing an external temperature measurement and an internal setting of the car temperature, and the reference contemplates any number of vehicles, see Column 33, Line 65 – Column 43, Line 3); 
generate second recommended setting information regarding a recommended setting for an in-vehicle environment of the second vehicle preferred by the user based on the learning result of the preference and the second environment information (Penilla, Column 33 Lines 22-54, Penilla discloses recommending settings based on the user preferences and outdoor environment during the use of the vehicle); and 
transmit the second recommended setting information to the second vehicle (Penilla, Column 9, Lines 48-59, Penilla discloses user profile settings are transferred to a second vehicle through cloud services).  
Regarding Claim 5:
Penilla discloses the in-vehicle environment setting system according to claim 1.
Penilla further discloses receive, from the first vehicle, first usage style information indicating a usage style of the first vehicle by the user and receives, from the second vehicle, second usage style information indicating a usage style of the second vehicle by the user (Penilla, Column 18, Lines 19-44, Penilla discloses a car database which includes registered vehicles with vehicle IDs describing the private or company owner of the vehicle (usage style information for first or second vehicle), with this information being shared between vehicles and users via the cloud services); 
learn a preference of the user related to the setting for the in- vehicle environment for each usage style based on the first setting information, the first environment information and the first usage style information (Penilla, Column 18, Lines 30-44, Column 31, Lines 4-23, Penilla discloses past actions of the user are stored to allow assumptions to be made in the future, with past action including temperatures, times, etc. of usage of the vehicle, which may be a private car, or shared company car (usage style information)); 
generate third recommended setting information regarding a recommended setting for an in-vehicle environment of the second vehicle preferred by 20the user based on a learning result of the preference for each usage style and the second usage style information (Penilla, Column 2 Lines 22-27, Penilla disclose applying the user preference settings, based on learned settings, to any vehicle type (usage style)); and 
transmit the third recommended setting information to the second vehicle (Penilla, Column 9, Lines 48-59, Penilla discloses the custom configuration for the user is transferred to the second vehicle via cloud services, thus providing the same settings and preferences).  
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 7:
Penilla discloses an in-vehicle environment setting program that causes a computer system to execute the in-vehicle environment setting method according to claim 6 (Penilla, Fig. 13A, Column 24, Lines 10-28, Penilla discloses a central processing unit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Sarawgi et al. (US 2016/0034828; previously disclosed by the provided IDS, hereinafter Sarawgi).
Regarding Claim 3:
Penilla discloses the in-vehicle environment setting system according to claim 1.
Sarawgi, pertinent to the same problem of requesting a vehicle to a location, discloses transmit to the second vehicle a dispatch 19instruction for causing the second vehicle to move to a desired dispatch place designated by the user (Sarawgi, Para. [0062], discloses a dispatch unit which instructs a vehicle (second vehicle) to the user designated area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Penilla to include a dispatch unit to request a vehicle to a user designated location as disclosed by Sarawgi in order to dispatch a vehicle to a correct and compatible location as designated by the user, (Sarawgi, Para. [0021]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Chang (US 2014/0240089; previously disclosed by the provided IDS, hereinafter Chang).
Regarding Claim 8:
Penilla discloses the in-vehicle environment setting system according to claim 1.
While Penilla has been shown to disclose usage style information associated for each user, and each vehicle the user operates, Penilla does not explicitly recommend settings based directly on the location of the user. However, the examiner points out Penilla has been shown to disclose different roles (usage style information) for the user, in particular that driver settings would differ than passenger settings (wheel position, configurable seat positions, etc.) because the driver seat would have different options for settings.
Chang, in the same field of endeavor of vehicle controls, discloses the first usage style information indicates that the user is operating the first vehicle as a driver and the second style information indicates that the user is operating the first vehicle as a passenger, such that a difference in seat position of the user is considered when generating the first recommended setting information (Chang, Para. [0139-0141], Chang discloses the recommended settings of the user, either in the driver or passenger seat position, are recommended based on the location of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Penilla to include recommended settings based on user locations within the vehicle as disclosed by Chang in order to allow multiple users simultaneously to adapt the vehicle settings to best meet the preferences of all users of the vehicle.
Response to Arguments
Applicant's arguments filed April 19th, 2022 have been fully considered but they are not persuasive. 
	In regards to the independent claim the applicant argues the cited art of Penilla fails to disclose “a recommended setting for the in-vehicle environment for the usage style of the second vehicle is unknown” and generating a recommended setting based on a difference between a first and second usage style of the vehicle. However, the examiner respectfully disagrees. Penilla discloses generating recommended settings for at least temperature of the vehicle based on previous driving habits, preferences, and current usage of the new vehicle the user has entered, Column 31, Lines 58-66. The examiner puts forth the recommended environmental settings for the new vehicle in which the driver is entering are unknown and these settings are then created based at least on previous settings of vehicles driven by the driver. Therefore, the cited art disclosed the argued limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664